                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

KATRINA STURDIVENT,                )
          Plaintiff,               )
                                   )
          v.                       )     C.A. No. 19-12271-WGY
                                   )
CHELSEA POLICE DEPARTMENT, et      )
al.,                               )
          Defendants.              )

                                 ORDER

                           January 25, 2020
YOUNG, D.J.

     On November 4, 2019, pro se plaintiff Katrina Sturdivent

filed a civil rights complaint and a motion for leave to proceed

in forma pauperis.

     In an order dated November 25, 2019 (#4), the Court denied

the motion without prejudice because Sturdivent’s financial

information was complete.    The Court ordered her to pay the $400

filing fee or file a renewed motion for leave to proceed in

forma pauperis within 21 days.    The Court warned Sturdivent that

failure to comply with the directive could result in dismissal

of the action without prejudice.

     The 21-day deadline for complying with the Court’s order

has expired without any response from Sturdivent.    Accordingly,

the Court orders that this case be DISMISSED WITHOUT PREJUDICE

for failure to pay the filing fee.

     SO ORDERED.
                                /s/ William G. Young
                               WILLIAM G. YOUNG
                               UNITED STATES DISTRICT JUDGE
